Citation Nr: 1523233	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include the threshold question of whether a previously denied claim should be reopened.  

2.  Entitlement to service connection for a respiratory disease, including chronic obstructive pulmonary disease (COPD), asthma, and bronchiectasis, to include the threshold question of whether a previously denied claim should be reopened.

3.  Entitlement to a compensable disability rating for burn scars of the left wrist, forearm, upper arm, and leg. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from November 1987 to August 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has recharacterized the issues involving a psychiatric disorder and a respiratory disorder to best reflect the broad scope of those claims as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The reopened service connection claims, plus the claim for an increased rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, were received in September 2010, which was after the prior adjudication of those claims.  





CONCLUSIONS OF LAW

1.  The criteria to reopen for reconsideration the claim of service connection for a psychiatric disorder, including PTSD, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  The criteria to reopen for reconsideration the claim of service connection for a respiratory disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of service connection for a psychiatric disorder and a respiratory disorder were previously denied by the agency of original jurisdiction (AOJ), but both original claims must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

Specifically, in an April 1989 rating decision, the Veteran's claims for service connection for smoke inhalation and for PTSD were denied, and the Veteran did not perfect an appeal of that decision.  Therefore, when he submitted his June 2010 request to reopen these claims, the RO considered the question of whether or not new and material evidence had been submitted to reopen the previously denied claims.  

However, in May 2010 and September 2010, additional service department records were associated with the claim file, and those records appear relevant to his claims.  It is exactly clear on what date these records were received by VA.  However, by resolving all reasonable in his favor, it appears that these records are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims.  

Therefore, the Veteran's claims for service connection are reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1).  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).  The appeal to this extent is granted.  


ORDER

Service connection for a psychiatric disorder, including PTSD, is reopened for reconsideration pursuant to 38 C.F.R. § 3.156(c).

Service connection for a respiratory disorder, including COPD, asthma, and bronchiectasis, is reopened for reconsideration pursuant to 38 C.F.R. § 3.156(c).


REMAND

PTSD

On VA examination in February 2013, a VA examiner found that the Veteran "does not have a mental disorder that conforms with [the] DSM-IV criteria."  However, the Board notes, the past medical records indicate that the Veteran previously had such a diagnosis.  VA medical records as late as June 2010 indicate that further testing was needed on this question.  

Under such circumstances, the evidence is not currently adequate to determine whether a mental health condition remained extant at any time between when the Veteran filed his original claim in 1989 and the February 2013 VA examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Accordingly, the matter must be returned to VA examiner.  

Respiratory Disease

The Veteran's claim encompasses COPD, but also asthma and bronchiectasis, which he expressly identified in his April 2013 VA Form 9.  A VA examiner specifically cited these two diseases, but did not address them when offering an opinion on the likely etiology of COPD.  

As the Veteran has expressed his belief that these two diseases are also related to service, but the medical evidence is not currently adequate to resolve this complex medical question, the matter will be returned to VA examiner.  

Scars

The Veteran claims that the rating for scars should be higher as he is currently being prescribed a topical steroid to treat symptoms associated with the service-connected scars.  The record contains the treatment records showing that the Veteran has been prescribed topical medication (hydrocortisone cream) for his skin.  But, these same VA treatment records, particularly one in March 2010, indicate that he had past treatment with a private doctor, Dr. Sadik, for his skin.  Because Dr. Sadik's records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

On remand, a new VA examination need also be arranged to determine the current severity of the service-connected condition, to include the question of whether any medication, if being prescribed for the service-connected scars, represents "intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs," as listed in the rating schedule under 38 C.F.R. § 4.118 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete a Release for Medical Provider Information for all non-VA medical care providers who treated him for the remanded claims, to particularly include treatment for his service-connected scars of the left wrist, forearm, upper arm, and leg, including those prescribing him a topical steroid.  This should include his prior doctor, Dr. Sadik.  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

2.  Associate all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the relevant information in the claims file to be returned to the VA examiner who conducted the VA PTSD examination in February 2013 for purposes of preparing an addendum opinion.  An in-person examination should be arranged if deemed necessary by the examiner.

Accordingly, the examiner is asked to review the relevant information, including the results of the prior examination, and then address the following questions:

(a) Taking as true that the Veteran was previously diagnosed with PTSD, including during service, is it at least as likely as not (i.e., of at least equal medical probability) that the diagnosis of PTSD remained extent by February 1989 (when he filed an original claim of service connection)?  If not, when did that prior diagnosis of PTSD resolve?  

(b) Is it at least as likely as not (i.e., of at least equal medical probability) that any mental health disorder **other than PTSD** was present at any point in time since February 1989?  If so, when did that diagnosis resolve?

Please articulate the reasoning underpinning all opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the relevant information in the claims file to be returned to the VA examiner who conducted the last VA Respiratory Conditions examination in February 2013 for purposes of preparing an addendum opinion.  An in-person examination should be arranged if deemed necessary by the examiner.

Accordingly, the examiner is asked to review the relevant information, including the results of the prior examination, and then  provide an opinion as to whether it is at least as likely as not (i.e., of at least equal medical probability) that asthma or bronchiectasis is related to any event of service, to include the smoke inhalation incident.  

Please articulate the reasoning underpinning all opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraph 1-4 above, arrange for the Veteran to undergo an examination of his burn scars of the left wrist, forearm, upper arm, and leg, the purpose of which is to ascertain its severity.  

The examiner is particularly asked to identify all medications prescribed to treat the scars.  If any, the examiner is asked to specify whether any of those medications is consistent with an intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

All indicated tests should be accomplished, and findings reported in detail.  

8.  After completing all actions set forth in paragraphs 1-7, undertake any further action needed as a consequence of the development completed in paragraphs 1-7 above.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


